
	

114 HCON 65 IH: Expressing the sense of Congress regarding the upgrading of Malaysia on the 2015 Trafficking In Persons report.
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 65
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Ms. DeLauro (for herself, Mrs. Dingell, Ms. Slaughter, Mr. Pascrell, Mr. Ryan of Ohio, and Mr. Pocan) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding the upgrading of Malaysia on the 2015 Trafficking In
			 Persons report.
	
	
 Whereas this year marks the 15th anniversary of the Trafficking Victims Protection Act of 2000 (TVPA) (22 U.S.C. 7101 et seq.);
 Whereas the TVPA has become the international standard for trafficking victims protection and statutorily requires the United States Department of State to issue the Trafficking in Persons (TIP) report to engage foreign governments on the issue of human trafficking;
 Whereas the TIP report is the most comprehensive global resource for anti-human trafficking efforts and shines a light on violations to fundamental human rights worldwide;
 Whereas the TIP report is to hold governments accountable for their actions, or lack thereof, to support victims of human trafficking and end slavery;
 Whereas just one year ago, the TIP report found that there was ample evidence of forced labor and sex trafficking in Malaysia to downgrade the nation from the Tier 2 Watch List to Tier 3;
 Whereas Malaysia would have been downgraded 2 years earlier but for a grace period to make necessary improvements;
 Whereas countries on Tier 3 of the TIP report do not fully comply with the TVPA’s minimum standards and are not making significant efforts to do so;
 Whereas numerous reports by independent nongovernmental organizations and the media outline the failure of the Malaysian government to make significant efforts to comply with the TVPA’s minimum standards;
 Whereas Malaysia remains a key destination country for members of the Rohingya ethnic minority fleeing persecution in Myanmar;
 Whereas over 100,000 Rohingya have fled Myanmar in the past three years, often at the hands of human traffickers in dangerously overcrowded boats for weeks to months at a time;
 Whereas the United Nations estimates that 25,000 migrants, including Rohingya and Bangladeshis, fled by sea in the first months of 2015, double the rate in 2013 and 2014;
 Whereas Rohingya are frequently abused and exploited by traffickers for weeks in horrific conditions without adequate food, water, or freedom of movement;
 Whereas Rohingya who arrive in Malaysia are frequently held in detention facilities operated by human traffickers for reasons of exploitation where they are subject to beatings, torture, and threats by organized criminals;
 Whereas asylum seekers and refugees in Malaysia lack legal status, documentation, and other basic protections;
 Whereas the number of Malaysian trafficking convictions decreased between 2013 and 2014, from 9 to 3;
 Whereas 139 graves of human trafficking victims were found in trafficking camps in Malaysia in May 2015;
 Whereas a recent report based on 10 years of surveillance by the Royal Malaysian Police found that 80 percent of Malaysian law enforcement officers at the country’s borders were engaged in corruption and many of them were funded by human trafficking organizations;
 Whereas United States Ambassador to Malaysia Joseph Yun in April 2015 stated that Malaysia must demonstrate greater political will in protecting the victims of trafficking and prosecuting traffickers in order to improve its ranking on the TIP report;
 Whereas Malaysia is in fact a country of origin, transit and destination for severe forms of trafficking and government officials have been complicit in trafficking; and
 Whereas despite egregious ongoing violations of basic international human rights and a failure by the Government of Malaysia to try to substantially improve conditions, Malaysia was upgraded from Tier 3 to the Tier 2 Watch List in the 2015 TIP report: Now, therefore, be it
	
 That it is the sense of Congress that the 2015 Trafficking in Persons report should have placed Malaysia in Tier 3.
		
